DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2016-239379, filed on 12/09/2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10 recite “An information processing apparatus comprising: a processing unit: …” which could be a software processing unit or a Hardware processing unit. Instant application [0056] and [0066] suggest definitely that “a processing unit” is comprised of  circuit or hardware( Processing unit “can be implemented with another processing circuit” or “Note that the processing unit 210 may be constituted with dedicated (or 
“Software per se” is non-statutory under 35 USC 101 because it is merely a set instructions without any defined tangible output or tangible result being produced. The requirement for tangible result under 35 USC 101 is defined in  State Street Bank & Trust Co. v. Signature Financial Group Inc., 149 F.3d 1368, 47USPQ2d 1596  (Fed. Cir. 1998)	
Claims 2 – 9, 11-15 are dependent claims and do not cure the deficiency of the non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5, 15 recites “ wherein, in a case where the external apparatus is normally authenticated”. It is not clear in the claim, what applicant meant by “normally”, or “Normally authenticated” is not defined in the claims. Appropriate correction required.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10, 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over EREL (US 20090281947 A1).

With regards to claim 1, 16 EREL discloses,  An information processing apparatus comprising: a processing unit configured to execute processing of authenticating an external apparatus through communication with the external apparatus which is a communication target ([0028] As aforementioned, authorization SIM card 200 is adapted to provide identification information to charging authority server 600, wherein the identification information is conveniently used to identify the user of the authorization SIM card 600 as an authorized user, for the provision of additional charging credit to authorization SIM card 200. [0029]) and processing of updating information to be updated through communication with the external apparatus, as a series of processing ([0031] As aforementioned, authorization SIM card 200 is adapted to receive 

With regards to Claim 2, EREL further discloses, wherein the processing unit encrypts each of the information to be updated and first authentication information for authenticating the external apparatus ([0025] Therefore, each charging authority offering the use of such authorization SIM cards and methods (e.g. different credit card companies) can encrypt the user financial credentials in its own way, without having to disclose it to another party (such as the MNO).[0051] in some embodiments of the invention dedicated encrypted transmissions between authorization SIM card 200 and charging authority server should be enabled[0028-29]), and causes a processing request including the encrypted information to be updated and the encrypted first authentication information to be transmitted to the external apparatus ([0031] As aforementioned, authorization SIM card 200 is adapted to receive the balance updating information from charging authority server 600; and to update the balance value in response to the balance updating information. [0051] in some embodiments of the invention dedicated encrypted transmissions between authorization SIM card 200 and charging authority server should be enabled3).

With regards to Claim 10, 17 EREL discloses,  An information processing apparatus comprising: a processing unit configured to execute processing of authenticating an external apparatus through communication with the external apparatus which is a communication target ([0028] As aforementioned, authorization SIM card 200 is adapted to provide identification information to charging authority server 600, wherein the identification information is conveniently used to identify the user of the authorization SIM card 600 as an authorized user, for the provision of additional charging credit to authorization SIM card 200. [0029]) , and processing of updating information to be updated at the external apparatus through communication with the external apparatus, as a series of processing([0031] As aforementioned, authorization SIM card 200 is adapted to receive the balance updating information from charging authority server 600 [0011] A method for mobile commerce, the method includes: (a) providing identification information to a charging authority server; (b) receiving balance updating information from the charging authority server;). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify base/preferred embodiment with teaching of different embodiments in order to increase security in ecommerce transactions (EREL[0004]).  

Claims 3 is are rejected under 35 U.S.C. 103 as being unpatentable over EREL (US 20090281947 A1) in view of LESAVICH et al(US 20160321654 A1).

encrypts the first authentication information with first key information shared with the external apparatus ([0025] Therefore, each charging authority offering the use of such authorization SIM cards and methods (e.g. different credit card companies) can encrypt the user financial credentials in its own way, without having to disclose it to another party (such as the MNO). [0026] It is noted that SIM chip 210 facilitates connectivity to a mobile network (such as the connectivity facilitated by standard SIM cards). Through the connectivity to the mobile network, the mobile network operator (MNO) of the mobile network enables the charging authority (and especially, according to an embodiment of the invention, credit card companies) to provision the user (i.e. to provide charging capabilities) on their own, without involving the MNO, thus maintaining in the domain of the charging authority sensitive information pertaining to the user and to the charging thereof, such as the user credentials, an encryption key, and additional relevant user information, according to different embodiments of the invention.  ).

EREL does not but LESAVICH teaches, wherein the processing unit encrypts the information to be updated with the first authentication information, ([0384] BITCOIN balances are kept using public and private encryption "keys," which are long strings of numbers and letters linked through the mathematical encryption algorithm that was used to create them. The "public key" (e.g., analogous to an account number) serves as an address which is published to the world and to which others may send a BITCOIN. The "private key" (e.g., analogous to a secret private PIN, password, etc.) is meant to be a  and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify EREL apparatus with teaching of LESAVICH in order to provide additional security in transactions (LESAVICH Abstract).  

Claims 4 is are rejected under 35 U.S.C. 103 as being unpatentable over EREL (US 20090281947 A1) in view of LE Saint et al(US 20180167208 A1).

With regards to Claim 4, EREL does not but Le Saint teaches, wherein, in a case where response information transmitted from the external apparatus in response to the processing request is acquired (FIG 4 403 and associated text; 0081] At 403, the provisioning server 460 may send the authentication request to the user device 420. The authentication request at 403 of FIG. 3 may be structured similar to the authentication requests described above. For instance, the authentication request may include an authentication challenge.),  the processing unit decrypts the response information with second key information shared with the external apparatus and determines whether the first authentication information is included in the information decrypted with the second key information to authenticate the external apparatus (FIG 4 404 and associated text; [0086] The authentication server 440 may verify the signed authentication challenge of the authentication response using the stored user device authentication public key 428. For example, the signed challenge data may be decrypted using the user device authentication public key 428 to obtain a decrypted .  

Allowable Subject Matter
Claim 5-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claims 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498